Case 17-21018-LMI   Doc 173-2   Filed 11/23/20   Page 1 of 10




ATTACHMENT 2
Case 1:18-cv-22204-KMW
             Case 17-21018-LMI
                         Document
                               Doc37173-2
                                      Entered
                                            Filed
                                               on FLSD
                                                  11/23/20
                                                        Docket
                                                            Page
                                                               01/23/2020
                                                                  2 of 10 Page 1 of 9
Case 1:18-cv-22204-KMW
             Case 17-21018-LMI
                         Document
                               Doc37173-2
                                      Entered
                                            Filed
                                               on FLSD
                                                  11/23/20
                                                        Docket
                                                            Page
                                                               01/23/2020
                                                                  3 of 10 Page 2 of 9
Case 1:18-cv-22204-KMW
             Case 17-21018-LMI
                         Document
                               Doc37173-2
                                      Entered
                                            Filed
                                               on FLSD
                                                  11/23/20
                                                        Docket
                                                            Page
                                                               01/23/2020
                                                                  4 of 10 Page 3 of 9
Case 1:18-cv-22204-KMW
             Case 17-21018-LMI
                         Document
                               Doc37173-2
                                      Entered
                                            Filed
                                               on FLSD
                                                  11/23/20
                                                        Docket
                                                            Page
                                                               01/23/2020
                                                                  5 of 10 Page 4 of 9
Case 1:18-cv-22204-KMW
             Case 17-21018-LMI
                         Document
                               Doc37173-2
                                      Entered
                                            Filed
                                               on FLSD
                                                  11/23/20
                                                        Docket
                                                            Page
                                                               01/23/2020
                                                                  6 of 10 Page 5 of 9
Case 1:18-cv-22204-KMW
             Case 17-21018-LMI
                         Document
                               Doc37173-2
                                      Entered
                                            Filed
                                               on FLSD
                                                  11/23/20
                                                        Docket
                                                            Page
                                                               01/23/2020
                                                                  7 of 10 Page 6 of 9
Case 1:18-cv-22204-KMW
             Case 17-21018-LMI
                         Document
                               Doc37173-2
                                      Entered
                                            Filed
                                               on FLSD
                                                  11/23/20
                                                        Docket
                                                            Page
                                                               01/23/2020
                                                                  8 of 10 Page 7 of 9
Case 1:18-cv-22204-KMW
             Case 17-21018-LMI
                         Document
                               Doc37173-2
                                      Entered
                                            Filed
                                               on FLSD
                                                  11/23/20
                                                        Docket
                                                            Page
                                                               01/23/2020
                                                                  9 of 10 Page 8 of 9
Case 1:18-cv-22204-KMW
             Case 17-21018-LMI
                         Document
                               Doc37173-2
                                      Entered
                                           Filed
                                              on11/23/20
                                                 FLSD Docket
                                                         Page01/23/2020
                                                               10 of 10 Page 9 of 9
